Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on December 23, 2021. Claims 1-21 are currently pending. No claims were amended, added or canceled in Applicants’ response filed on 12/23/2021. 
In response to the restriction requirement of October 29, 2021, Applicants’ election without  traverse of Group I, claim(s) 1-6, drawn to an EPHB4 receptor-specific chimeric antigen receptor comprising an EphrinB2 extracellular domain, a gene encoding the EPHB4 receptor-specific chimeric antigen receptor and a recombinant vector comprising said nucleic acid is akwnoleged. 
Claims 7-21 have been  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. The restriction requirement between Group I-VI is still deemed proper and is therefore made FINAL. Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.

Therefore, claims 1-6  are currently under examination to which the following grounds of rejection are applicable.	
Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No. PCT/JP2017/043729, filed December 6, 2017 which claims priority to Japanese 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application
Thus, the earliest possible priority for the instant application is December 14, 2016.
Specification
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or an official IDS, they have not been considered.
Claim Objection
Claim 1 is objected to because of the following informalities: abbreviations such as EPHB4 should be spelled out at the first encounter in the claims. Appropriate correction is required

                                  Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kershaw et al., (Nature Reviews; 2013; pages 526-541; of record IDS filed on 7/02/2020) in view of Noren et al., (Nature Cell Biology; 2006; pages 815-825; of record IDS filed on 10/02/2019) and further in view of Martiny-Baron et al., (WO  02/26827; Score search results SEQ ID NO:1; Result NO:4), as evidenced by Guest (J Immunother. 2005; 28:203–211). 
Regarding claim 1, Kershaw et al., is a review paper disclosing use of the extracellular antigen-recognition domain of CARs as a ligand for a receptor that is expressed on tumour cells (page 526; col. 2; 3rd para.). Kershaw et al., teaches that Chimeric antigen receptors (CARs) are composed of a single-chain antibody variable fragment (scFv) extracellular domain linked through hinge and transmembrane domains to a cytoplasmic signaling region for an effector function of T cells (page 528, Figure 1). Kershaw et al., discloses at page 529, Box 2,  tumor-associated antigens on cancer cells targeted by CARs.
Kershaw et al., does not explicitly teach targeting the EphB4 receptor,
Before the effective filing date of the claimed invention, Noren et al., teaches that the EphB4 receptor behaves as a tumour suppressor in a mouse xenograft model of breast cancer when stimulated by its ligand, ephrin-B2 (abstract). 
It would have been obvious for one of ordinary skill in the art to choose the ligand ephrin-B2 as the extracellular binding domain in a CAR of Kershaw to target tumor cells expressing the EPHB4 receptor as disclosed by Noren. A skilled artisan would have had a reasonable expectation of success as redirecting tumor-specific T cells towards cancer cells to provoke tumor cell lysis was known in the art before the effective filing date of the claimed invention.
Regarding claim 2, the combined teachings of Kershaw and Noren make obvious the  EPHB4 receptor-specific CAR  of claim 1.  The combined teachings of Kershaw and Noren fail to disclose the EphrinB2 extracellular domain of SEQ ID NO:1.
Martiny-Baron et al., discloses isolated nucleic acid sequences encoding polypeptides of Eph B receptors and ephrin B ligands (abstract). Specifically, Martiny-Baron et al., a human ephrin B2 ligand of 229 amino acids in length having 100% sequence identity with the claimed amino acid of SEQ ID NO:1. 
It would have been obvious to select the human ephrin B2 ligand of Martiny-Baron in the CAR construct made obvious by  Kershaw and Noren with a reasonable expectation of success, particularly because the nucleic acid encoding the claimed EphrinB2 extracellular domain of SEQ ID NO:1 was known in the art. 

    PNG
    media_image1.png
    410
    740
    media_image1.png
    Greyscale

Reading claims 3-6, the combined teachings of Kershaw and Noren make obvious the  EPHB4 receptor-specific CAR  of claim 1. Additionally, Kershaw discloses an intracellular signaling domain CD3[Symbol font/0x7A] and a costimulatory molecule (claim 3), wherein the costimulatory molecule is CD28 (page 531; Figure 2, second generation CAR). In relation to a spacer domain between the extracellular domain and the transmembrane domain and a gene encoding the EPHB4 receptor-specific CAR  of claim 1, as recited in claims 5 and 6, the manipulation of previously identified DNA fragments encoding spacers between the extracellular binding domain and transmembrane domain of CARs to enhance immunotherapy of the engineered T cell and T cell transformation systems is within the ordinary level of skill in the art of molecular biology as evidenced by Guest et al. The author evaluates the role of extracellular spacer regions for optimal target of epitopes in cancer cells.  
***
Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over June et al., (US Patent 8,906,682) in view of Noren et al., (Nature Cell Biology; 2006; pages 815-825; of record IDS filed on 10/02/2019) and further in view of Martiny-Baron et al., (WO  02/26827; Score search results SEQ ID NO:1; Result NO:4). 
Regarding claim 1, June et al., discloses genetically modified T cell to express a CAR wherein the CAR comprises an antigen binding domain, a transmembrane domain, a costimulatory signaling region, and a CD3 zeta signaling domain to target antigens expressed on tumor cells (abstract), in particular CD19, CD20, CD22, ROR1, mesothelin, CD33/IL3Ra, c-Met, PSMA, Glycolipid F77, EGFRvIII, GD-2, NY-ESO-1 TCR, MAGE A3 TCR (col 2, lines 10-14; lines 40-42).
June et al., does not explicitly teach targeting the EphB4 receptor,
Before the effective filing date of the claimed invention, Noren et al., teaches that the EphB4 receptor behaves as a tumour suppressor in a mouse xenograft model of breast cancer when stimulated by its ligand, ephrin-B2 (abstract). 
It would have been obvious for one of ordinary skill in the art to choose the ligand ephrin-B2 as the extracellular binding domain in a CAR of June to target tumor cells expressing the EPHB4 receptor as disclosed by Noren. A skilled artisan would have had a reasonable expectation of success as redirecting tumor-specific T cells towards cancer cells to provoke tumor cell lysis was known in the art before the effective filing date of the claimed invention.
Regarding claim 2, the combined teachings of June and Noren make obvious the  EPHB4 receptor-specific CAR  of claim 1.  The combined teachings of June and Noren fail to disclose the EphrinB2 extracellular domain of SEQ ID NO:1.
Martiny-Baron et al., discloses isolated nucleic acid sequences encoding polypeptides of Eph B receptors and ephrin B ligands (abstract). Specifically, Martiny-Baron et al., a human ephrin B2 ligand of 229 amino acids in length having 100% sequence identity with the claimed amino acid of SEQ ID NO:1. It would have been obvious to select the human ephrin B2 ligand of Martiny-Baron in the CAR construct of June and Noren with a reasonable expectation of success, particularly because the nucleic acid encoding the claimed EphrinB2 extracellular domain of SEQ ID NO:1 was known in the art. 
Reading claims 3-6, the combined teachings of June and Noren make obvious the  EPHB4 receptor-specific CAR  of claim 1. Additionally, June discloses an intracellular signaling domain CD3[Symbol font/0x7A] and costimulatory molecules, wherein the costimulatory molecule is CD28 (Col. 2; lines 15-21). 
Regarding claim 5,  the combined teachings of June and Noren make obvious the  EPHB4 receptor-specific CAR  of claim 1. Moreover, June et al., discloses a spacer domain that can link the  transmembrane domain to, either the extracellular domain or, the cytoplasmic domain in the polypeptide chain (col. 19, lines 25-33). 
Regarding claim 6, the combined teachings of June and Noren make obvious the  EPHB4 receptor-specific CAR  of claim 1. Additionally, June et al., discloses a nucleic acid sequence encoding a CAR (col. 2, lines 43-45). 
References made of record in a PTO-892 Form to complete the record

Prior art of FOTIN-MLECZEK et al., (US Pub. 2022/0025369) discloses an amino acid sequence identified as  SEQ ID NO 3415 of 333 amino acid in length having 100% identity to  the claimed aminoacid sequence of SEQ ID NO: 1 (see Score search result for SEQ ID NO:1; Result #2).     
  
    PNG
    media_image2.png
    794
    1215
    media_image2.png
    Greyscale

             
                                                            Conclusion
Claims 1-6 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633